IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                              : No. 1593 Disciplinary Docket No. 3
                                              :
BARRY GOLDSTEIN                               : Board File No. C2-12-742
                                              :
                                              : Attorney Registration No. 14239


                                       ORDER

PER CURIAM:


              AND NOW, this 6th day of February, 2015, an Order and Rule to Show

cause having been entered by this Court on November 13, 2014, and upon

consideration of the responses filed, the Rule is made absolute and it is hereby

ORDERED that:

              1. Respondent is held in contempt for willful violation of this Court’s Order

dated May 7, 2010 by engaging in conduct prohibited by Pa.R.D.E. 217(j)(1) and

Pa.R.D.E. 217(j)(4)(vii);

              2. The President Judge of the Court of Common Pleas of Philadelphia

County, in accordance with Pa.R.D.E. 217(g), shall take such further action and enter

such orders as may be necessary to fully protect the rights of Respondent’s clients;

              3. All financial institutions in which Respondent holds fiduciary funds shall

freeze such accounts pending further action by a court of appropriate jurisdiction;

              4. Respondent shall fully comply with all the provisions of Pa.R.D.E. 217,

including filing a Statement of Compliance;

              5. Respondent shall immediately cease and desist and be enjoined from

all activities in connection with representing individuals and entities before the

Pennsylvania Liquor Control Board and its agencies; and
              6. Respondent shall immediately inform, in writing, his clients, customers,

and the Board of his status as a formerly admitted attorney and he shall provide a copy

of the letter to the Board to Petitioner.



       The Motion to Strike is DENIED.